In the Missouri Court of Appeals
              Eastern District
MARCH 11, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.    ED99239    GENE RADEMACHER, APP V JANET RADEMACHER ET
      AL, RES

2.    ED99518 STATE OF MISSOURI, RES V DEMETRIUS HULSEY, APP

3.    ED99721 RICARDO A. CUEVAS, APP V STATE OF MISSOURI, RES

4.    ED99751 STATE OF MISSOURI, RES V RICKY LANE, APP

5.    ED99765 KEVIN MCDAVIS, APP V STATE OF MISSOURI, RES

6.    ED99838 STATE OF MISSOURI, RES V SAMIE JAY LOUIS, APP

7.    ED99844 ALFRED WEAVER, APP V MIDAMERICA HOTELS & DES,
      RES

8.    ED99864 LATRAIL R. YOUNG, APP V STATE OF MISSOURI, RES

9.    ED99921 STATE OF MISSOURI, RES V RICHARD LYNCH, APP

10.   ED99922 L. SMITH, RES V. PROGRESSIVE PREFERRED INS CO, APP
      In the Missouri Court of Appeals
              Eastern District
MARCH 11, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


11.   ED100034   MICHAEL J. BOND, APP V STATE OF MISSOURI, RES

12.   ED100077 STATE OF MISSOURI, RES V JERRY L. DYE, APP

13.   ED100250 MULIJA KADRIC, APP V. CENTAUR BLDG & SIF, RES

14.   ED100268 TERRELL WEST, APP V STATE OF MISSOURI, RES

15.   ED100630 STATE OF MISSOURI, APP V GERMAINE MOREHOUSE,
      RES